Title: To Thomas Jefferson from John Breckinridge, 21 October 1806
From: Breckinridge, John
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Near Lexington, Kenty. 21. Oct. 1806
                        
                        I avail myself of the opportunity by this days mail, to inform you of the great regret I have felt for the
                            last 3 weeks, in being unable to undertake my Journey to washington, on account of a severe indisposition, with which I
                            was this summer attacked, & from which I am not yet entirely relieved.   Nothing but my inability to ride would have
                            prevented my arrival at Washington by the first of november as I promised. But I still set out to-morrow, & hope to see
                            you in 20 days.
                        I have expected Capt. Lewis at my House every day for a week past; but now think it probable he has passed
                            along. I congratulate you most sincerely on his safe return, and on the success, with which your undertaking, so important
                            like Country, has thro’ him been completely crowned.
                        Accept assurances of the most sincere regard & attachment of Dear sir Your ob Sr.
                        
                            John Breckinridge
                            
                        
                    